internal_revenue_service department of the treasury index number dollar_figure washington dc number release date person to contact telephone number refer reply to cc dom fi p 2-plr-122325-98 date date legend company subsidiary operating partnership newco trust state a b c d this letter responds to your request dated date as supplemented by your correspondence dated date on behalf of the company for a ruling under sec_856 of the internal_revenue_code facts the company a state a corporation owns hotels that third parties operate pursuant to management agreements it intends to elect real_estate_investment_trust reit status for federal_income_tax purposes for its year ending in b subsidiary a wholly owned subsidiary of the company and d an officer of the company currently own the operating partnership a limited_partnership organized under the laws of state a after the restructuring the company will own a c general_partnership interest in the operating partnership and outside parties will acquire the balance of the interests in the operating partnership plr-122325-98 the trust is a statutory business_trust organized under the laws of state a the purpose of the trust is acquire own hold manage invest and reinvest certain assets the operating partnership and the trust formed newco a corporation organized under the laws of state a the operating partnership owns of the nonvoting common_stock and the trust owns of the voting common_stock newco has been organized to hold i partnership and other interests in hotels ii furniture fixtures and equipment and iii minority interests in certain public partnerships the operating partnership anticipates sharing with newco some of the same office personnel facilities and administrative office overhead and the costs of certain insurance policies the shared office personnel will participate in the provision of treasury accounting tax legal and real_estate advisory services the shared facilities will include office space record retention and photocopy facilities facsimile and telephone equipment the administrative office overhead will include the cost-of- benefit plans personnel costs office supplies and computer services the operating partnership and newco also intend to procure jointly owned insurance policies for property general liability and directors’ and officers’ liability the operating partnership anticipates entering into a reimbursement arrangement with newco whereby the operating partnership will pay all of the expenses for the shared facilities the general and administrative overhead and the premiums on the jointly procured insurance newco will reimburse the operating partnership quarterly for its pro-rata share of the above expenses newco’s pro-rata share will be based the product of such expenses times a ratio of newco’s gross revenue to the gross revenue of both entities neither the company nor the operating partnership i is in the business of providing services of the type described above ii will derive any profit from the above reimbursement arrangement or iii will deduct any of newco’s share of the expenses requested ruling the company requests the following ruling amounts paid_by newco to the operating partnership under the above reimbursement arrangement will not constitute gross_income to the operating partnership or the company for purposes of sec_856 plr-122325-98 law and analysis sec_856 requires at least percent of a reit’s gross_income to be derived from passive sources including rents_from_real_property sec_856 requires at least percent of a reit’s gross_income to be derived from real_property interests including rents_from_real_property and interest on obligations secured_by mortgages on real_property or on interests_in_real_property sec_1_856-2 of the income_tax regulations provides that the term gross_income has the same meaning as that term has under sec_61 of the code and the regulations thereunder sec_61 of the code and the related regulations generally provide that gross_income means all income from whatever source derived sec_1_856-3 of the income_tax regulations provides that if a reit is a partner in a partnership the reit will be deemed to be entitled to the income of the partnership attributable to such share in revrul_84_138 1984_2_cb_123 a regulated_investment_company ric owned all of the stock of a subsidiary_corporation that was also a ric the parent and the subsidiary shared the same facilities and some of the same personnel pursuant to an agreement the parent ric paid all of the overhead expenses and all personnel costs the subsidiary would then reimburse the parent for expenses_incurred on behalf of the subsidiary the question presented was whether reimbursements received by the parent were gross_income for purposes of the gross_income_test of sec_851 of the code if the reimbursements were considered gross_income to the parent the parent would not have satisfied the sec_851 test the service held that the reimbursements paid_by the subsidiary to the parent were not gross_income to the parent because a reimbursement is tantamount to the repayment of a loan incurring an expense on behalf of another is in effect the extension of credit to the person for whom the expense is incurred thus reimbursement of the expense is simply a repayment of amounts advanced and is not includible in gross_income the situation in the instant case is analogous to that described in revrul_84_ the operating partnership will incur costs on behalf of newco and newco will reimburse operating partnership for its pro-rata share of those costs based on the above the reimbursement of expenses is a repayment of amounts advanced and is not includible in gross_income the company represents that neither the operating partnership nor the company will profit from the reimbursement arrangement accordingly we conclude that the proposed reimbursement payments to be made by newco to the operating partnership will not constitute gross_income to the operating partnership or the company for purposes of the sec_856 of the code except as specifically ruled upon above no opinion is expressed or implied regarding whether the company otherwise qualifies as a reit under sec_856 the plr-122325-98 consequences of this transaction under any other provision of the code or whether the company meets the percent voting_securities requirement of sec_856 through its interest in the non-reit subsidiary this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this ruling should be attached to the federal_income_tax return of the company for the taxable_year in which the transactions covered by this ruling are consummated sincerely assistant chief_counsel financial institutions products by _william coppersmith___ william e coppersmith chief branch enclosures copy of this letter copy for sec_6110 purposes
